El Juez Asociado Se. Wolf,
emitió la opinión del tribunal.
La Asamblea Municipal de Carolina aprobó nna ordenanza por la cual imponía una contribución de diez centavos sobre cada quintal de azúcar elaborado en la municipalidad. La corte inferior declaró nula dicha ordenanza por varios fun-damentos. El apelante ha archivado una asignación de erro-res pero indebidamente en dicha asignación bosqueja tam-bién su razonamiento. La reseña del razonamiento podría aparecer en un índice al alegato, o al prin'cipio de la discu-sión de cada error, pero los señalamientos de error no deben contener otra cosa que no sean los errores en forma absoluta.
El primer señalamiento de error es que lá ordenanza es anticonstitucional por contravenir la sección 3 de la Ley Or-gánica. Hemos discutido esta cuestión con muchos detalles en el caso de Fantauzzi v. La Asamblea Municipal, ante, (pág. 423) y usado libremente el alegato del abogado de la apelante.
El segundo señalamiento de error se refiere a la alegada falta de uniformidad. También hemos discutido esto en el caso de Fantauzzi, supra, y resuelto que un arbitrio como el anterior no es nulo por este motivo.
El tercer señalamiento envuelve la cuestión de si este im-puesto ya ha estado cubierto por alguna contribución insular. También discutimos este punto en el caso de Fantauzzi, supra. Alega además el apelante que la facultad para im-poner un derecho de patente fué conferida a las municipa-lidades, pero que no hubo ninguna demostración de que en *449este caso la municipalidad había ejercitado el poder. El ape-lante en verdad da a entender que dicha asamblea no había ejercitado la facultad. No deja de tener fuerza el razona-miento del apelante, pero preferimos fundar nuestra decisión en los rasgos más generales del caso de Fantauzzi.
El cuarto señalamiento de error trata de la naturaleza del impuesto, o sea si es o no una contribución sobre la propie-dad y por tanto doble, o está prohibida.
Que ésta debe considerarse como una contribución sobre el proceso de la manufactura y no una contribución a la pro-piedad como tal es materia de nuestra discusión en el caso de Fantauzzi v. La Asamblea Municipal, supra. Según allí se indica aun cuando la contribución se imponga a los artícu-los manufacturados como tales, se supone que la contribu-ción se fija a la ocupación, manufactura o negocio, y no a la propiedad. Patton v. Brady, 184 U. S. 608; Stratton’s Independence v. Howbert, 231 U. S. 399, 414, y casos citados.
En su quinto señalamiento de error discute el apelante la alegada irrazonabilidad de la ordenanza. La corte inferior da a entender que la ordenanza sería confiseatoria pero no se trató de acreditar tal cosa. No estamos satisfechos con el razonamiento de la corte en cuanto a esto. Dice la corte: “Diez centavos por cada quintal de azúcar, ya los pague el fabricante, ya el colono, es un impuesto arbitrario creado sin parar mientes en los costos de la producción. Es de conocimiento público que los jornales de los trabajadores de caña de azúcar en Puerto Pico en el breve tiempo de dos años aumentaron desde setenta y cinco y ochenta centavos hasta dos dólares cincuenta centavos y tres dólares diarios, volviendo a reducirse nuevamente a un dólar veinticinco centavos y a un dólar cincuenta centavos. Un impuesto fijo de diez centavos por quintal, sin tener tales variaciones en cuenta y la ya mencionada fluctuación en los precios a que se vende el artículo gravado, resulta no sólo arbitrario y opresivo, sí que también confiscatorio y destructor de la in-*450dustria; y no podemos ignorar el hecho de que por lo menos una tercera parte de la población de Puerto Rico depende, para su subsistencia, de la producción azucarera.” Las cor-tes no pueden anticipar las variaciones en el mercado de azúcar y el demandante, como hemos indicado tendría que probar que el tipo era opresivo o excesivo, o hasta eonfis-catorio.
El sexto señalamiento de error alegado se refiere al punto de si el injunction es el remedio adecuado en un caso de esta índole. La corte inferior parece estar dispuesta a admitir que generalmente no procedería el injunction para revisar una ordenanza municipal, pero sostiene que procede el injunction cuando la ordenanza es anticonstitucional. La Ley Municipal de 1919, leyes de ese año página 722, tal vez deja la cuestión algo en duda si bien el artículo 65 (b) expresa-mente autorizaría el injunction sólo cuando la ordenanza le-sionaba derechos garantizados por la Constitución, pero no para probar la validez en general. Tal derecho parece con-cederse mediante certiorari de acuerdo con el artículo 65 (a). Nos inclinamos al parecer de que no procede el injunction especialmente porque según parece lo prohiben las leyes de ■injunction de 1906. De todos modos como hemos resuelto que la ordenanza era constitucional el auto no procedería.
Además, la corte inferior expresa en su opinión que la ordenanza no es clara por cuanto no determina quién debe pagar la contribución, si es el colono o el dueño de la fac-toría. Pero dice la ordenanza que se cobrarán diez centavos por cada quintal de azúcar elaborado, y resolvemos que prima facie es el fabricante quien debe pagar la contri-bución.
No encontrando razón alguna por la que deba declararse anticonstitucional o nula esta ordenanza, el auto en este caso no procedía, debiendo revocarse la sentencia apelada y de-sestimarse la demanda, sin costas.

Revocada la sentencia apelada y anulado él 
*451
auto, desestimándose la demanda, sin especial condena de costas.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey y Hutchison.